Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action response to applicant’s initial filing of 6/19/2020.  Claims 1-19 are pending and rejected.

DETAILED ACTION
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-5, 7-15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yalia (US20180253968) which discloses all the claimed elements including: 
(re: cl 1) A method of controlling a vehicle in an autonomous driving mode, the method comprising: receiving, by one or more processors, information identifying a detected state of a traffic signal for an intersection (Abstract-failure of traffic light due to failure to active on duration in state; ¶11-failure of traffic light due to failure to active on duration in state, ¶12-capable of detecting a traffic light failure);
detecting, by the one or more processors, an anomaly for the traffic signal based on the detected state and prestored information about expected states of the traffic signal (Abstract--failure of traffic light due to failure to active on duration in state, ¶4-failure condition can be detected based on the state of one or more traffic lights controlling traffic perpendicular to the vehicle. In some examples, the condition can be detected based on a duration of a state of the traffic lights; ¶11--failure of traffic light due to failure to active on duration in state; ¶12-detecting a condition indicative of a failure of a traffic light to transition);
and controlling, by the one or more processors, the vehicle in the autonomous driving mode based on the detected anomaly (Abstract--adjust the vehicle to trigger the traffic light sensors, ¶11-adjust the vehicle to trigger the traffic light sensors; ¶12-can be used, for example, for determining automated driving routes).

(re: cl 2) wherein the information further identifies a detected location of the traffic signal and wherein detecting the anomaly is further based on the detected location (¶26-determines vehicle and traffic light location and whether in sufficient distance to trigger a response; ¶12-information about traffic light location can be used in determining failure, ¶13- vehicle and traffic light location and stored information may be used for processing above failure detection).

(re: cl 3) further comprising, receiving information about behavior of another object in an environment of the vehicle, and wherein detecting the anomaly is further based on the behavior (¶12- behavior of pedestrians, other vehicles factored in when determining anomaly).

(re: cl 4) wherein detecting the anomaly is further based on whether the vehicle is within a threshold distance of the traffic signal where a state of the traffic signal should be detected (¶20-threshold distance vehicle to signal sensors used in determining failure).

(re: cl 5) wherein detecting the anomaly is further based on a failure to detect the state of the traffic signal when the vehicle is within the threshold distance (¶20-threshold distance vehicle to signal sensors used in determining failure).

(re: cl 7) wherein the threshold distance is closer in distance or time to the traffic signal than a perceptive range of a system of the vehicle configured to detect a state of the traffic signal (¶20-moves vehicle forward say 6 inches to test trigger).

(re: cl 8) wherein detecting the anomaly is further based on whether the vehicle has observed a same state of the traffic signal for more than a threshold period of time (¶17-detects whether signal has been fixed state beyond threshold time without transition).

(re: cl 9) further comprising, selecting the threshold period of time based on the detected state (¶29-threshold time light is in stop state).

(re: cl 10) wherein detecting the anomaly is further based on observed behaviors of other vehicles (¶27-other vehicle position can override heuristic analysis of failure; ¶28-Can forgo detection if the other vehicle is stopped or stopping).

(re: cl 11) further comprising: receiving information about behavior of another object in an environment of the vehicle; and classifying the detected anomaly is further based on the behavior, and wherein the controlling is further based on the classification (¶20-threshold distance vehicle to signal sensors used in determining failure; ¶22-can alter failure analysis based on pedestrian behavior in intersection and their influence on traffic light sensors).

(re: cl 12) further comprising classifying the anomaly based on the detected state, wherein the controlling is further based on the classification (¶20-can move the vehicle forward six inches if stopped to trigger sensor of a light stuck in stopped state an excessive period of time; ¶23-iteratively move vehicle at angles to trigger sensors).

(re: cl 13) further comprising classifying the anomaly based on whether the vehicle has observed a same state of the traffic signal for more than a threshold period of time, wherein the controlling is further based on the classification (¶20-can move the vehicle forward six inches/foot if stopped to trigger sensor of a light stuck in stopped state an excessive period of time).

(re: cl 14) wherein controlling the vehicle further includes accessing a mapping of anomaly classifications to vehicle responses and using the classification to determine a response from the mapping (¶13-maps decision based on plurality of sensor inputs to decide whether there is a failure and  what action to take).

(re: cl 15) wherein controlling the vehicle includes stopping at an intersection controlled by the traffic signal (¶13-stopping at light; ¶27- determines an initial stopping position for the intersection, then a further trigger stopping position for the traffic light sensors).

(re: cl 17) further comprising, observing behavior of cross-traffic, and wherein controlling the vehicle is further based on the observed behavior (¶18-autonomous vehicle can run the red light if no pedestrians or other vehicles present; ¶12- behavior of pedestrians, other vehicles factored in when determining anomaly; ¶22-can alter failure analysis based on pedestrian behavior in intersection and their influence on traffic light sensors).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Yalia (US20180253968) in view of Creusot (US20200081448)-wherein Yalia teaches the elements previously discussed and Cresot what Yalia lacks of: 
(re: cl 6)  wherein detecting the anomaly is further based on whether there are occlusions between the vehicle and the traffic signal (¶11- occlusion reasoning module may also determine the configuration of a detected traffic light from partially occluded range image samples.”; ¶38- if green light occluded but red is visible- concludes intersection is not ready to proceed through; if red and yellow not occluded and unlit concluded an occluded green is present-).
It would have been obvious at the effective time of the invention for Yalia to detect an anomaly premised upon occlusion between the vehicle and traffic signal so that Yalia may construct the traffic light display and continue its anomaly analysis otherwise performed from the traffic light occlusion reasoning read light display as taught by Cresot.

5.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Yalia (US20180253968) in view of Cross et al. (US 20190272748)
wherein Yalia teaches the elements previously discussed and further teaches:
Cross et al. what Yalia lacks of:
(re: cl 16) wherein controlling the vehicle includes proceeding through an intersection controlled by the traffic signal without stopping (¶23-platooning AVs may proceed through several green lights without stopping; ¶66-may creat a green light scenario to send a platoon of vehicle through green lights without stopping).
It would have been obvious at the effective time of the invention for Yalia to proceed through a traffic signal without stopping to minimize travel time and minimize energy usage due to stopping and restarting the vehicle as taught by Cross et al..

5.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Yalia (US20180253968) in view of Bier et al. (US20170192437)
wherein Yalia teaches the elements previously discussed and further teaches:
Bier et al. what Yalia lacks of:
(re: cl 18) wherein controlling the vehicle includes requesting assistance from a remote assistance operator before proceeding (¶40-request remote assistance).
It would have been obvious at the effective time of the invention for Yalia to have the ability to request remote assistance for the vehicle “the only possible routing or path for traversing the assistance-desired scenario involves violating one or more traffic laws or violating vehicle travelling norms.” as taught by Bier et al..

5.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Yalia (US20180253968) in view of Silvaraman (US 20180082134)
wherein Yalia teaches the elements previously discussed and further teaches:
Silvaraman what Yalia lacks of:
(re: cl 19) wherein controlling the vehicle is further based on whether there is a pedestrian directing traffic at an intersection controlled by the traffic signal (¶4- human directing traffic in event of an accident or special road hazard; ¶ 43- human directing traffic in event of an accident).
It would have been obvious at the effective time of the invention for Yalia to 
Control the vehicle premised upon whether there is a pedestrian directing traffic to accommodate movement in event there has been an accident in which pedestrians are providing immediate assistance about the accident prior to law enforcement arriving on scene to avoid contact with vehicle debris as taught by Silvaraman.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655  
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655